         Case 3:17-cv-00080-SMR-SBJ Document 118 Filed 02/12/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  EASTERN DIVISION


 BUSINESS LEADERS IN CHRIST,
                                                        Case No.: 3:17-cv-00080-SMR-SBJ
                 Plaintiff,

    v.                                                  PLAINTIFF’S MOTION
                                                        FOR STAY OF DEADLINES
 THE UNIVERSITY OF IOWA, et al.,

                 Defendants.




    Plaintiff Business Leaders in Christ (BLinC) respectfully moves this Court for a stay of the

deadlines set forth in its March 7, 2018 Order Regarding Final Pretrial Conference Requirements.

Dkt. 43; see also Dkt. 98 (resetting pretrial conference date). The order requires the parties to

submit a final pretrial order, trial briefs, proposed voir dire questions, a statement of the case, and

complete jury instructions by today’s date of February 12, 2019. The Court has already entered

judgment on Counts I-IV and VI-VIII of Plaintiff’s complaint. The summary judgment order stated

that the Court would “confer with the parties as to BLinC’s remaining claims,” presumably to

discuss cleaning up the docket to conclude the litigation. Dkt. 108. BLinC has separately conferred

with opposing counsel and was prepared to file today a motion to remove or dismiss the remaining

claims under Federal Rules of Civil Procedure 15(a) and or 41(a)(2), which would have fully

resolved the litigation, avoiding the need for filing any pretrial documents or otherwise preparing

for trial.

    Defendants’ motion for reconsideration warrants a stay in the pretrial deadlines. If the motion

is not denied and the proposed evidence stricken sua sponte by the Court, BLinC intends to resist
      Case 3:17-cv-00080-SMR-SBJ Document 118 Filed 02/12/19 Page 2 of 2



the motion, which is based on a false understanding of the scope of the Court’s injunction and

seeks—with no explanation and well after the record has closed—to introduce evidence that the

Court has already rejected. 02/01/2019 Tr. 39:21-40:2. Because there is a significant likelihood

that, after resolution of the motion for reconsideration, dismissal of all claims not resolved on

summary judgment is likely, filing pretrial documents at this time would be a waste of the parties’

and Court’s resources. And because the motion opens the possibility of further proceedings, a stay

of the deadlines is necessary to fairly sequence consideration of those issues.

   For all these reasons, BLinC respectfully requests the Court to stay the pending deadlines until

after resolution of the motion for reconsideration.



                                              Respectfully submitted,

                                              /s/ Eric S. Baxter
                                              Eric S. Baxter*
                                                  Lead Counsel
                                              Daniel H. Blomberg*
                                              The Becket Fund for Religious Liberty
                                              1200 New Hampshire Ave. NW, Suite 700
                                              Washington, DC, 20036
                                              (202) 955-0095 PHONE
                                              (202) 955-0090 FAX
                                              ebaxter@becketlaw.org

                                              Christopher C. Hagenow
                                              William R. Gustoff
                                              Hagenow & Gustoff, LLP
                                              600 Oakland Rd. NE
                                              Cedar Rapids, IA 52402
                                              (515) 868-0212 PHONE
                                              (888) 689-1995 FAX
                                              chagenow@whgllp.com

                                              Counsel for Plaintiff
                                                    *Admitted pro hac vice




                                                 2
